DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 6/23/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered and are partially persuasive.
Regarding the objections to claims 4, 12, and 20, Applicant’s remarks on pages 17-18 are persuasive in that the amendments overcome the objections, which are withdrawn accordingly.  However, the amendments to claims 1, 9, and 17, and formulation of new claim 21 necessitate new grounds of objection to claims 1, 9, 17, and 21 as set forth below.
Regarding the rejection of claims 1, 9, and 17 under 112(b), Applicant’s remarks on page 18-20 that the amendments overcome the grounds of rejection relating to “adding, by the computer, the pattern components together to produce one or more results" are persuasive.  However, the grounds for rejecting claims 1, 9, and 17 relating to “multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component” were not addressed by the amendments and are maintained.  Specifically, “multiplying, by the computer, each pattern component of the one or more patterns by a matching environmental spectral component” has been replaced in each of amended claims 1, 9, and 17 by “magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data to produce a scaled pattern component data,” which does not address the unclear meaning and scope of “matching environmental spectral components” and relation to the rest of the claim.  Therefore, 1-2, 4-10, and 12-18 remain rejected and new claims 21-23 are rejected under §112(b).
Regarding the rejections of claims 1-20 under §101, addressed in Applicant’s remarks on pages 22-25, the amendments to independent claims 1, 9, and 17, as best understood in view of the rejections under §§112(a) and 112(b), overcome the rejections, which are withdrawn accordingly.
Regarding the rejections of claims 1-5, 9-13, and 17-20 under §103, addressed in Applicant’s remarks on pages 26-31, the amendments to independent claims 1, 9, and 17, as best understood in view of the grounds of rejections under §§112(a) and 112(b), overcome the rejections, which are withdrawn accordingly.

Claim Objections
Claims 1, 9, 17, and 21 are objected to because of the following informalities:  
In claim 1, lines 17-18, “magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data” (emphasis added) should read “magnitude correcting with matching environmental spectral components, automatically by the computer, the initial pattern component data.”
In claim 9, lines 21-22, “magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data” (emphasis added) should read “magnitude correcting with matching environmental spectral components, automatically by the computer, the initial pattern component data.”
In claim 17, lines 24-25, “magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data” (emphasis added) should read “magnitude correcting with matching environmental spectral components, automatically by the computer, the initial pattern component data.”
In claim 21, line 3, the semicolon following “into shaft speed” should be replaced with a period.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-10, 12-18, and 21-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites “[a] method of monitoring railcar bearings, comprising the steps of: 
providing a shaft disposed on the railcar, the shaft having a first axial end and a second axial end; providing a first bearing disposed on the first axial end of the shaft; 
providing a second bearing disposed on the second axial end of the shaft, wherein the first bearing and the second bearing rotate at a common speed; 
providing a first sensor, located on the first bearing and configured to provide first bearing condition monitoring data; 
providing a second sensor located on the second bearing and configured to provide second bearing condition monitoring data; providing a computer in communication with the first sensor and the second sensor; 
automatically receiving, by the computer, of the first bearing condition monitoring data and the second bearing condition monitoring data; 
automatically sweeping, by the computer, one or more patterns along a speed range against the first bearing condition monitoring data and the second bearing condition monitoring data to produce an initial pattern data which is comprised of initial pattern component data; 2Application No.: 16/995,986 Inventor: Allen Thomson 
magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data to produce a scaled pattern component data; 
adding, by the computer, the scaled pattern components data together to produce summated values; and 
automatically comparing, by the computer, the summated values against predetermined probability values to determine bearing condition results for the first bearing and the second bearing.”
The language failing to comply with the written description requirement under 112(a) is highlighted above in bold.
Regarding “automatically sweeping, by a the computer, one or more patterns along a speed range against the first bearing condition monitoring data and the second bearing condition monitoring data to produce an initial pattern data which is comprised of initial pattern component data,” the specification in paragraphs [0023] and [0030]-[0031], with reference to FIG. 3, discloses sweeping spectral defect patterns (e.g., pattern 330) against spectral condition monitoring data (e.g., vibration harmonics 310) to compute correlation RSS values.  The specification does not appear to explicitly identify the correlation RSS values as “pattern data.”  As best understood based on the disclosure in paragraphs [0023] and [0030]-[0031], the recited “initial pattern data” appears to comprise the correlation values determined as a result of sweeping (comparing) the defect patterns with the bearing condition monitoring data.
Regarding “magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data to produce a scaled pattern component data,” “adding, by the computer, the scaled pattern components data together to produce summated values” and “automatically comparing, by the computer, the summated values against predetermined probability values to determine bearing condition results for the first bearing and the second bearing,” the specification does not appear to expressly or contextually disclose any magnitude correction function that uses “matching environmental spectral components” to correct the magnitude of the “initial pattern components” (disclosed as the correlation values determined as a result of sweeping (comparing) the defect patterns with the bearing condition monitoring data) to produce scaled pattern component data.  Paragraph [0031], cited by Applicant on pages 11-12 of the response as providing support includes no support for correcting the magnitude of the “initial pattern components” using “matching spectral components” or otherwise to produce scaled pattern component data.  Paragraph [0031], with reference to FIG. 3, describes the pattern sweeping process in which defect patterns such as pattern 330 are swept (compared) with spectral patterns representing condition monitoring data so that matching spectral components can be identified as coincident, and coinciding spectral component multiplied so that a maxima that represents the most likely defect can be subsequently determined.  Therefore, while paragraph [0031] appears to disclose producing “scaled pattern component data” (the product of coinciding spectral components of the patterns and the condition monitoring data), paragraph [0031] does not appear to expressly or contextually disclose a magnitude correction function that uses “matching environmental spectral components” to correct the magnitude of the “initial pattern components” (disclosed as the correlation values determined as a result of sweeping (comparing) the defect patterns with the bearing condition monitoring data) to produce scaled pattern component data.  
Regarding “adding, by the computer, the scaled pattern components data together to produce summated values; and 
automatically comparing, by the computer, the summated values against predetermined probability values to determine bearing condition results for the first bearing and the second bearing,” the specification in paragraph [0031] with reference to FIG. 2 block 250 discloses adding pattern components together, but neither in paragraph [0031] nor elsewhere does the specification appear to disclose comparing the summated values against predetermined probability values to determine bearing condition results for a first and second bearing.
Amended claim 9 in lines 18-28, and amended claim 17 in lines 21-31 recite the same elements and are rejected on the same grounds.
Claims 2, 4-8, and 21 depending from rejected claim 1, claims 10, 12-16, and 22 depending from rejected claim 9, and claims 18 and 23, depending from rejected claim 17, are likewise rejected.

Claims 1-2, 4-10, 12-18, and 21-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
All questions of enablement are evaluated against claimed subject matter (MPEP 2164.08).  The test for enablement is whether one of ordinary skill would be able to make or use the invention without undue experimentation, and a determination of whether the experimentation required in undue should be conducted in accordance with the Wands factors including (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of ordinary skill in the art; (5) The level of predictability of the art; (6) The amount of direction provided in the specification; (7) Working examples; and (8) The amount of experimentation required based on the content of the disclosure (MPEP 2164.01; In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400 (Fed. Cir. 1988)). The Examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole. (MPEP 2164.01(a)).
Amended claim 1 recites a method and in particular “[a] method of monitoring railcar bearings, comprising the steps of: 
providing a shaft disposed on the railcar, the shaft having a first axial end and a second axial end; providing a first bearing disposed on the first axial end of the shaft; 
providing a second bearing disposed on the second axial end of the shaft, wherein the first bearing and the second bearing rotate at a common speed; 
providing a first sensor, located on the first bearing and configured to provide first bearing condition monitoring data; 
providing a second sensor located on the second bearing and configured to provide second bearing condition monitoring data; providing a computer in communication with the first sensor and the second sensor; 
automatically receiving, by the computer, of the first bearing condition monitoring data and the second bearing condition monitoring data; 
automatically sweeping, by the computer, one or more patterns along a speed range against the first bearing condition monitoring data and the second bearing condition monitoring data to produce an initial pattern data which is comprised of initial pattern component data; 2Application No.: 16/995,986 Inventor: Allen Thomson 
magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data to produce a scaled pattern component data; 
adding, by the computer, the scaled pattern components data together to produce summated values; and 
automatically comparing, by the computer, the summated values against predetermined probability values to determine bearing condition results for the first bearing and the second bearing.”
The language reciting features not adequately enabled by the specification under 112(a) is highlighted above in bold.  Regarding “magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data to produce a scaled pattern component data,” the specification in paragraphs [0023] and [0030]-[0031] and elsewhere does not appear to provide adequate guidance and direction in terms of how “initial pattern component data” (interpreted based on paragraphs [0023] and [0030]-[0031] as comprising the correlation values determined as a result of sweeping (comparing) the defect patterns with the bearing condition monitoring data) is magnitude corrected with matching environmental spectral components.  
In the present case, with respect to the Wands factors, the Examiner finds that: 
(1) The breadth of the claims: in claims 1, 9, and 17, the step of “magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data to produce a scaled pattern component data” is recited broadly in comparison to the actual steps one of ordinary skill in the art at the time of filing would have undertaken to implement a magnitude correction using matching environmental spectral components since the claim merely recites the end result (magnitude correction) and provides only a general characterization of a parameter (matching environmental spectral components) that is used to achieve the result without further limitations regarding the manner in which magnitude correction is performed.
(2) The nature of the invention: the general use of magnitude/amplitude correction/adjustment in signal processing contexts is widely known. However, the performance of correcting the magnitude of “initial pattern component data” (interpreted based on paragraphs [0023] and [0030]-[0031] as comprising the correlation values determined as a result of sweeping (comparing) the defect patterns with the bearing condition monitoring data) does not appear to have been well-known in the art at the time of filing.
(3) The state of the prior art: The combination of the recited features in claims 1, 9, and 17 does not appear common in the prior art at the time of filing.
(4) The level of ordinary skill in the art: the skill of the ordinary artisan required  for implementing signal processing techniques to monitor railcar bearings is high, with the ordinary artisan requiring sufficient education and experience to effectively implement such sophisticated signal processing techniques.
(5) The level of predictability of the art: there is substantial unpredictability in the art in terms of the accuracy and effectiveness of monitoring railcar bearing operational characteristics by translating sensor signals using signal processing techniques.
(6) The amount of direction provided in the specification: The Applicant’s disclosure as a whole provides minimal if any direction regarding how to magnitude correct the initial pattern component data to produce a scaled pattern component using matching environmental spectral components.
(7) Working examples: a working example supporting the “magnitude correcting” function in claims 1, 9, and 17 is not disclosed and does not otherwise appear to exist.  
(8) The amount of experimentation required based on the content of the disclosure: significant experimentation would have been required of one of ordinary skill in the art at the time of filing to develop a method for monitoring railcar bearings that includes a step of magnitude correcting initial pattern component data with matching environmental spectral components to produce a scaled pattern component data.
Consideration of the Wands factors as a whole supports the conclusion that undue experimentation would be required for one of ordinary skill in the art at the time of filing to practice the invention recited in claim 1.  
Amended claim 9 in lines 21-23, and amended claim 17 in lines 24-26 recite the same elements and are rejected on the same grounds.
Claims 2, 4-8, and 21 depending from rejected claim 1, claims 10, 12-16, and 22 depending from rejected claim 9, and claims 18 and 23, depending from rejected claim 17, are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-10, 12-18, and 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, lines 17-19, “magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data to produce a scaled pattern component data” renders claim 1 indefinite due to the unclear meaning and scope of “matching environmental spectral components” and relation to the rest of the claim.  The previous element, in lines 14-16, recites “automatically sweeping, by the computer, one or more patterns along a speed range against the first bearing condition monitoring data and the second bearing condition monitoring data to produce an initial pattern data which is comprised of initial pattern component data,” and based on the specification, it appears as if there should be some relation between the sweeping and magnitude correcting steps based on a relation between “condition monitoring data” and “a matching environmental spectral component” (see FIG. 3 depicting measured vibration harmonics (i.e., condition monitoring data) in comparative relation to patterns).  However, neither claim 1 nor the specification expressly discloses a relation between the “condition monitoring data” and “matching environmental spectral components,” and provides no further indication of what “matching environmental spectral components” may entail.  In order to make sense of the claim as a whole, and for the purpose of examination, “matching environmental spectral components” is interpreted as a spectral component derived in some manner in relation to the “condition monitoring data.”

In claim 9, lines 21-23, “magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data to produce a scaled pattern component data” renders claim 9 indefinite due to the unclear meaning and scope of “matching environmental spectral components” and relation to the rest of the claim.  The previous element, in lines 18-20, recites “automatically sweeping, by the computer, one or more patterns along a speed range against the first bearing condition monitoring data and the second bearing condition monitoring data to produce an initial pattern data which is comprised of initial pattern component data,” and based on the specification, it appears as if there should be some relation between the sweeping and magnitude correcting steps based on a relation between “condition monitoring data” and “matching environmental spectral components” (see FIG. 3 depicting measured vibration harmonics (i.e., condition monitoring data) in comparative relation to patterns).  However, neither claim 9 nor the specification expressly discloses a relation between the “condition monitoring data” and “a matching environmental spectral component,” and provides no further indication of what “matching environmental spectral components” may entail.  In order to make sense of the claim as a whole, and for the purpose of examination, “matching environmental spectral components” is interpreted as a spectral component derived in some manner in relation to the “condition monitoring data.”
In claim 17, lines 24-26, “magnitude correcting with matching environmental spectral components, automatically by the computer, of the initial pattern component data to produce a scaled pattern component data” renders claim 17 indefinite due to the unclear meaning and scope of “matching environmental spectral component” and relation to the rest of the claim.  The previous element, in lines 21-23, recites “automatically sweeping, by the computer, one or more patterns along a speed range against the first bearing condition monitoring data and the second bearing condition monitoring data to produce an initial pattern data which is comprised of initial pattern component data,” and based on the specification, it appears as if there should be some relation between the sweeping and magnitude correcting steps based on a relation between “condition monitoring data” and “a matching environmental spectral component” (see FIG. 3 depicting measured vibration harmonics (i.e., condition monitoring data) in comparative relation to patterns).  However, neither claim 17 nor the specification expressly discloses a relation between the “condition monitoring data” and “a matching environmental spectral component,” and provides no further indication of what “matching environmental spectral components” may entail.  In order to make sense of the claim as a whole, and for the purpose of examination, “matching environmental spectral components” is interpreted as a spectral component derived in some manner in relation to the “condition monitoring data.”
Claims 2, 4-8, and 21 depending from rejected claim 1, claims 10, 12-16, and 22 depending from rejected claim 9, and claims 18 and 23, depending from rejected claim 17, are likewise rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        
/SON T LE/Primary Examiner, Art Unit 2863